Citation Nr: 0709863	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-33 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits in excess of $4330.00.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1941 to 
August 1942 and from October 1945 to February 1946.  The 
veteran died in October 2002, the appellant is his surviving 
son.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  During the course of this appeal, a September 2006 
rating decision granted service connection for the cause of 
the veteran's death and service-connected burial benefits.  
The Board brings to the RO's attention the appellant's 
January 2007 statement disagreeing with the payment for 
burial expenses.  In February 2006 the Board remanded the 
appellant's accrued benefits claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Certain individuals may be paid accrued benefits (due and 
unpaid for a period not to exceed two years) to which a 
decedent was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of the 
decedent's death. 38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000.  The appellant's claim for accrued benefits 
is based on his status as a surviving child of a veteran and 
is separate from, but derivative of, any claim that the 
veteran filed prior to his death.  In other words, the 
appellant takes any claim of the veteran as it stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).  In order for the appellant to be entitled 
to accrued benefits, the veteran must have had a claim for VA 
benefits pending at the time of his death or have been 
entitled to such benefits under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

In this case, the claims file includes documentation showing 
that, at the time of his death, the veteran had multiple 
claims pending for VA benefits.  In a March 2000 rating 
decision the RO denied the veteran entitlement to service 
connection for, in pertinent part, ischemic heart disease, 
malnutrition, intestinal parasitism, peptic ulcer disease, 
beriberi, dysentery, mental disorder and irritable bowel 
syndrome.  The RO also denied reopening a previously denied 
claim of entitlement to service connection for pulmonary 
tuberculosis with bronchiectasis.  Thereafter, in a 
comprehensive written statement referring to such decision, 
which the RO received in January 2001, the veteran indicated 
that he believed he was entitled to such benefits.  The Board 
construes such statement as a notice of disagreement with the 
March 2000 rating decision, to which the RO never responded 
by issuing a statement of the case.  Also, in a written 
statement received at the RO in May 2002, the veteran filed 
claims of entitlement to service connection for 
polyneuropathy and polymyositis.  The RO granted the former 
claim in a rating decision dated in September 2002, but did 
not decide the latter claim.  

The February 2006 Board remand instructed that the pending 
claims be considered by the RO in the first instance for 
accrued benefits purposes in order to determine whether the 
appellant is entitled to accrued benefits in excess of 
$4330.00.  While a November 2006 supplemental statement of 
the case was issued following the Board remand, the pending 
claims were not considered for accrued benefit purposes.  The 
United States Court of Appeals for Veterans Claims has 
indicated that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand order.  The Court further indicated that it 
constitutes error on the part of the Board to fail to ensure 
compliance.  Stegall v. West, 11 Vet. App. 168, 271 (1998).  
Thus the case must be returned to the RO for the appropriate 
actions to be taken.

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that proper VCAA notice has been 
furnished.  The United States Court of Appeals for Veterans 
Claims has made it clear that failure to adequately show 
compliance with VCAA notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that the appellant 
is furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and evidence 
not of record that is necessary to 
substantiate accrued benefit claims, (b) 
the information and evidence that VA will 
seek to provide, (c) the information and 
evidence that the appellant is expected to 
provide, and (d) any pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  

2.  The RO should readjudicate the 
following: entitlement to service 
connection for ischemic heart disease, 
malnutrition, intestinal parasitism, 
peptic ulcer disease, beriberi, 
dysentery, irritable bowel syndrome, 
polymyositis and mental disorder for 
accrued benefit purposes and whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for pulmonary 
tuberculosis with bronchiectasis for 
accrued benefit purposes.  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the RO should 
provide the appellant a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


